 Debtor      Christopher L. Myrick
 United States Bankruptcy Court for the                              MIDDLE DISTRICT OF TENNESSEE                       Check if this is an
                                                                            [Bankruptcy district]                       amended plan
 Case number:


Chapter 13 Plan
 Part 1:      Notices

To Debtor(s): This form sets out options that are appropriate in some cases but not in others. The presence of an option does not indicate
              that the option is appropriate in your circumstances.

To Creditors: Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.

                      If you oppose the treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at
                      least 5 days before the meeting of creditors or raise an objection on the record at the meeting of creditors. The Bankruptcy Court may
                      confirm this plan without further notice if no timely objection to confirmation is made. In addition, a timely proof of claim must be
                      filed before your claim will be paid under the plan.

                      Debtor(s) must check one box on each line to state whether the plan includes each of the following items. If an item is not
                      checked as “Included” or if both boxes are checked, the provision will not be effective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in § 3.2, which may result in partial              Included                    Not Included
             payment or no payment to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                  Included                    Not Included
             set out in § 3.4.
 1.3         Nonstandard provisions, set out in Part 9.                                                           Included                    Not Included


 Part 2:      Plan Payments and Length of Plan

2.1 Debtor(s) will make payments to the trustee as follows:

 Payments made              Amount of each                 Frequency of      Duration of          Method of payment
 by                         payment                        payments          payments
    Debtor 1                $1,880.63                      monthly           60        months        Debtor will make payment directly to trustee. The
                                                                                                  Debtor shall employ the TFS system to effect regularly
                                                                                                  pre-scheduled payments no less frequently than monthly
                                                                                                  and shall activate the TFS system within 14 days of this
                                                                                                  order. Debtor's counsel shall assist as necessary.

       Debtor 2


Insert additional lines as needed.

2.2 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.3 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.

2.4 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is $112,837.80.


APPENDIX D                                                                      Chapter 13 Plan                                                  Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             Case 3:20-bk-01754                             Doc 2      Filed 03/19/20 Entered 03/19/20 16:33:44                       Desc Main
                                                                       Document      Page 1 of 5
 Debtor                Christopher L. Myrick                                                      Case number

 Part 3:      Treatment of Secured Claims

3.1 Maintenance of payments and cure of default. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security and claim modification. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or
                          (2) incurred within 1 year before the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full through the trustee as stated below. The claim amount stated on a proof of claim filed in
                          accordance with the Bankruptcy Rules controls over any contrary amount listed below.

                          If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to creditors secured
                          by that collateral will cease.

 Name of Creditor                    Collateral                             Amount of claim                  Interest rate         Monthly plan payment
                                     2018 BUICK REGAL TOUR X
 CarMax Auto                         19890 miles
 Finance                             VIN # W04GU8SX9J1064460                $22,371.00                                 3.25%                                  $404.47
                                     2017 INDIAN CHIEF 4876
 Performance                         miles
 Finance                             VIN # 56KCCDAA1H3355654                $14,892.00                                 3.25%                                  $269.25

Insert additional claims as needed.

3.4 Lien avoidance. Check one.
                  None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral. Check one.
                  None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)

4.1 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,950.00. The remaining fees and any additional fees that may be
awarded shall be paid through the trustee as specified below. Check one.

         The attorney for the debtor(s) shall receive a monthly payment of $.

         The attorney for the debtor(s) shall receive available funds.

4.2 Domestic support obligations.

             (a) Pre- and postpetition domestic support obligations to be paid in full. Check one.
                       None. If “None” is checked, the rest of § 4.2(a) need not be completed or reproduced.
                       The debtor(s) will maintain postpetition payments on the domestic support obligation(s) listed below. These payments will be
                       disbursed either by the trustee or directly by the debtor, as specified. Any arrearage on a listed claim will be paid in full through
                       the trustee. If no monthly payment is stated, the trustee will disburse available funds to cure the arrearage. Amounts stated on a
                       proof of claim filed in accordance with the Bankruptcy Rules control over any contrary amounts listed below as to the
                       postpetition payment and arrearage. Unless a proof of claim filed in accordance with the Bankruptcy Rules states an arrearage
                       through a later month, the arrearage will only include amounts due as of the petition date.


APPENDIX D                                                                    Chapter 13 Plan                                                    Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

             Case 3:20-bk-01754                             Doc 2    Filed 03/19/20 Entered 03/19/20 16:33:44                         Desc Main
                                                                     Document      Page 2 of 5
 Debtor                Christopher L. Myrick                                                           Case number

                                                                                                               Monthly payment on   When ongoing
 Name of Creditor                       Current monthly payment                Amount of arrearage, if any     arrearage, if any    obligation terminates
 Montgomery
 County Child
 Support                                                             $620.00                   $26,000.00               $433.33     2030
                                        Disbursed by:
                                             Trustee
                                             Debtor(s)

             Insert additional claims as needed.


             (b) Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.
                     None. If “None” is checked, the rest of § 4.2(b) need not be completed or reproduced.



4.3 Other priority claims. Check one.
                   None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.

 Part 5:      Treatment of Nonpriority Unsecured Claims and Postpetition Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
     providing the largest payment will be effective. Check all that apply.
             The sum of $
              0 % of the total amount of these claims.
             The funds remaining after disbursements have been made to all other creditors provided for in this plan.




5.2 Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



5.3 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4 Separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Postpetition claims allowed under 11 U.S.C. § 1305.

     Claims allowed under 11 U.S.C. § 1305 will be paid in full through the trustee.

 Part 6:      Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
    unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed contracts or leases. Current installment payments will be disbursed by the trustee or directly by the debtor, as
                          specified below. Arrearage payments will be paid in full through the trustee. Amounts stated on a proof of claim filed in
                          accordance with the Bankruptcy Rules control over any contrary amounts listed below as to the installment payment and
                          arrearage.



APPENDIX D                                                                           Chapter 13 Plan                                          Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy

             Case 3:20-bk-01754                             Doc 2        Filed 03/19/20 Entered 03/19/20 16:33:44                   Desc Main
                                                                         Document      Page 3 of 5
 Debtor                Christopher L. Myrick                                                   Case number

 Name of Creditor              Description of leased property or executory contract        Current installment              Amount of arrearage to be
                                                                                           payment                          paid

 AT&T                                                                                                            $0.00                                    $0.00
                                                                                           Disbursed by:
                                                                                              Trustee
                                                                                              Debtor(s)

Insert additional claims as needed.

 Part 7:      Order of Distribution of Available Funds by Trustee

7.1 The trustee will make monthly disbursements of available funds in the order specified. Check one.
      Regular order of distribution:

     a. Filing fees paid through the trustee

     b. Current monthly payments on domestic support obligations

     c. Other fixed monthly payments

        If available funds in any month are not sufficient to disburse all fixed monthly payments due under the plan, the trustee will allocate available
        funds in the order specified below or pro rata if no order is specified. If available funds in any month are not sufficient to disburse any current
        installment payment due under § 3.1, the trustee will withhold the partial payment amount and treat the amount as available funds in the
        following month.



        Insert additional lines as needed.

     d. Disbursements without fixed monthly payments, except under §§ 5.1 and 5.5

        The trustee will make these disbursements in the order specified below or pro rata if no order is specified.



        Insert additional lines as needed.

     e. Disbursements to nonpriority unsecured claims not separately classified (§ 5.1)

     f. Disbursements to claims allowed under § 1305 (§ 5.5)

         Alternative order of distribution:




        Insert additional lines as needed.

 Part 8:      Vesting of Property of the Estate

8.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an alternative
    vesting date is selected below. Check the applicable box to select an alternative vesting date:
    Check the appliable box:
           plan confirmation.
           other:

 Part 9:      Nonstandard Plan Provisions
                     None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part 10: Signatures:

 X     /s/ Brian L. Hill                                                      Date    March 19, 2020

APPENDIX D                                                                   Chapter 13 Plan                                                 Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             Case 3:20-bk-01754                             Doc 2    Filed 03/19/20 Entered 03/19/20 16:33:44                     Desc Main
                                                                     Document      Page 4 of 5
 Debtor                Christopher L. Myrick                                                        Case number

     Brian L. Hill 025453
 Signature of Attorney for Debtor(s)

 X     /s/ Christopher L. Myrick                                                   Date   March 19, 2020
       Christopher L. Myrick

 X                                                                                 Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form required under the Local Rules for
the Bankruptcy Court for the Middle District of Tennessee, other than any nonstandard provisions included in Part 9.

                                                                     CERTIFICATE OF SERVICE

        I hereby certify that on the 19th day of March, 2020, a copy of Chapter 13 Plan was served electronically on the US Trustee and
Chapter 13 Trustee and was served via regular United States mail to the creditors listed below.

AT&T
Attn: Owner/Agent-Bankruptcy
P.O. Box 5093
Carol Stream IL 60197-0000

Performance Finance
Attn: Owner/Agent-Bankruptcy
10509 Professional Cir S
Reno NV 89521-0000

Performance Finance
Attn: Owner/Agent-Bankruptcy
10509 Professional Cir S
Reno NV 89521-0000

Montgomery County Child Support
ATTN: John Lentz, Esq.
200 Commerce St.
Clarksville TN 37040-0000

Tennessee Child Support Receipting Unit
400 Deadrick St.
Nashville, TN 37243

Brittany Myrick
9 Strassburg Rd.
Clarksville, TN 37043


/s/Brian L. Hill
Brian L. Hill 025453
Law Office of Brian L. Hill
PO Box 353
Clarksville, TN 37041
931-320-9573 Fax:931-645-4007
bhill@tnkylegal.com




APPENDIX D                                                                        Chapter 13 Plan                              Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy

             Case 3:20-bk-01754                             Doc 2        Filed 03/19/20 Entered 03/19/20 16:33:44   Desc Main
                                                                         Document      Page 5 of 5
